EXHIBIT 32.02 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report on Form 10-K of CCOM Group, Inc. (the “Company”) for the fiscal year ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William Salek, Chief Financial Officer of the Company, certify, pursuant to section 18 U.S.C. 1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ William Salek Name: William Salek Chief Financial Officer Date: March 29, 2013
